Citation Nr: 0123080	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a spine disability, 
residuals of a head injury.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

In a July 1998 decision by the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO denied the veteran's application to reopen a claim for 
service connection for degenerative disc disease, residuals 
of a back injury.  The veteran appealed this decision to the 
Board of Veterans' Appeals (Board).  On April 30, 1999, the 
Board denied the veteran's claim.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (formally known as the United States Court of Veterans 
Appeals) (Court).  In February 2001, the Court ordered that 
the April 1999 Board decision be vacated and the matter 
remanded for readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.

The veteran contends that while driving a tank in service, a 
hatch weighing over 50 pounds hit his head adversely 
affecting his disc.  His service medical records show that he 
was treated for a head contusion and laceration in March 1968 
after the driver's hatch of a personnel carrier struck his 
head.  These records also show that he was treated on several 
occasions for recurrent low back pain as early as May 1968.  
An X-ray report dated in May 1968 reveals a partial 
sacralization of L-5 along with a reverse spondylolisthesis 
at L-5, S-1.  The veteran maintains that X-ray films of his 
neck were taken in Germany immediately after the injury; 
however, during his January 1999 Washington, D.C. hearing 
before the undersigned, he admitted that the Army lost those 
films, Transcript, page 6.  

Postservice evidence includes a statement from a private 
chiropractor's wife stating that her husband, now deceased, 
had treated the veteran for neck and back problems from 1969 
to 1989.  She revealed that after her husband's death, all of 
his records were destroyed.  Other evidence includes an April 
1969 VA examination report showing no objective findings in 
regard to the veteran's back, and a lumbar computed 
tomography scan and a lumbar X-ray report dated in 1995 
showing a bulging disc and mild degenerative disc disease at 
L5,S1.  An August 1996 VA examination report contains a 
diagnosis of herniated disc at L5-S1.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford the 
veteran a VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to a review of the 
record, as to whether it is at least as likely as not that 
the veteran has a cervical and/or lumbar disability that is 
related to his military service.  38 U.S.C.A. § 5103A(d); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  Prior to 
scheduling an examination, all outstanding treatment records 
must be associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should obtain all 
outstanding treatment records, including 
those from Joseph N. Bellino, M.D.  
38 U.S.C.A. § 5103A(b).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
etiology of his claimed back and neck 
disability.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
orthopedist should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and 
provide an opinion as to whether it is at 
least as likely as not that the claimed 
disability is etiologically related to 
service.  The examiner should set forth 
in detail all findings that provide a 
basis for the opinion.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


